          Case 1:21-cv-03327-AJN Document 14 Filed 06/18/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  JODY KING,

                                          Plaintiff,

            -against-
                                                              Case No.: 21-CV-03327 (AJN) (RWL)
  CEREBRAL PALSY ASSOCIATIONS OF NEW
                                                              RULE 7.1 STATEMENT
  YORK STATE, INC. d/b/a CONSTRUCTIVE
  PARTNERSHIPS UNLIMITED, JAMES LEVY,
  ELVART DIKIY, and JOSEPH PANCARI,

                                          Defendants.


               Pursuant to Federal Rule of Civil Procedure 7.1 and to enable the Judges and

Magistrates of this Court to evaluate possible disqualification or recusal, UNITED CEREBRAL

PALSY ASSOCIATIONS OF NEW YORK STATE, INC., sued herein incorrectly as “Cerebral

Palsy Associations of New York State, Inc.” by its undersigned counsel, hereby certifies that it is

not a publicly traded corporation, has no parent corporation, and no publicly held corporation owns

ten percent (10%) or more of its stock.

Dated: June 18, 2021
       New York, New York
                                                       Respectfully submitted,

                                                       JACKSON LEWIS P.C.
                                                       666 Third Avenue, 29th Floor
                                                       New York, New York 10017
                                                       (212) 545-4000

                                             By:       /s Wendy J. Mellk
                                                       Wendy J. Mellk
                                                       Gregory S. Slotnick

                                                       ATTORNEYS FOR DEFENDANTS
